DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 10 Jan 2022, in which claims 2-4, 7-8, and 20 are amended to change the scope and breadth of the claim, claims 1, 10-17, 19, and 21-22 are canceled, and new claim 23 is added.

This application is a domestic application, filed 02 Oct 2019; and claims benefit as a CON of PCT/US19/46671, filed 15 Aug 2019, which claims benefit of provisional application 62/861426, filed 14 Jun 2019.

Claims 2-9, 20, and 23 are pending in the current application and are allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Objections Withdrawn
Applicant’s Amendment, filed 10 Jan 2022, with respect that claim 20 is objected to over minor informalities has been fully considered and is persuasive, as amended claim 20 does not recite the cited language.  
withdrawn. 

Rejections Withdrawn
Applicant’s Amendment, filed 10 Jan 2022, with respect that claims 1-3, 7-9, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (J. Agric. Food Chem., 2017, 65, p8744-8753, cited in PTO-892) has been fully considered and is persuasive, as claims 1 and 19 are canceled, and amended claims 2-3 and 7-9 incorporate limitations of claim 4. For the reasons detailed in the prior Office Action Wang et al. does not teach or fairly suggest the instantly claimed invention as amended.
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2-9, 20, and 23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623